Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2019/000453.
The amendment filed on July 8, 2021 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on July 8, 2021 have been fully considered and are deemed to be persuasive to overcome the rejections/objections previously applied.   

Specification
	The specification has been amended to recite “PHA synthase” instead of “PHA synthetase”.  Therefore, the objection to the specification has been withdrawn.  

Claim Rejections - 35 USC § 112

Claims 1-2 have been amended to recite “PHA synthase” and the phrase “mutation of substitution” has been deleted.  Claims 7-8 have been cancelled.  Therefore, the rejections of claims 1-2 and 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and withdrawn. 

Claim 1 has been amended to recite “the amino acid sequence of SEQ ID NO:1”.  Claims 7-8 have been cancelled.  The claims no longer read on any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:1.  Therefore, the claims meet the enablement and written description requirement and the rejection of claims 1-2 and 7-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn. 

Claim Rejections - 35 USC § 101
Newly amend claim 1, which has been amended recite a mutant PHA synthase having at least 90% sequence identity to SEQ ID NO:1 and having an amino acid substitution at position 149 and 171, no longer reads on a naturally occurring Ferrimonas balearica or Methylobacterium extorquens PHA synthase.  Therefore, the rejection of claims 1-2 and 7-8 under 35 U.S.C. 101 has been withdrawn. 

Claim Rejections - 35 USC § 102
Newly amend claim 1, which has been amended recite a mutant PHA synthase having at least 90% sequence identity to SEQ ID NO:1 and having an amino acid substitution at position 149 and 171, no longer reads on the Ferrimonas balearica PHA synthase of Nolan.  Therefore, the rejection of claim(s) 1-2 and 8 under 35 U.S.C. withdrawn. 

Newly amend claim 1, which has been amended recite a mutant PHA synthase having at least 90% sequence identity to SEQ ID NO:1 and having an amino acid substitution at position 149 and 171, no longer reads on the Methylobacterium extorquens PHA synthase of Clement.  Therefore, the rejection of claim(s) 1 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Clemente (US 5,849,894 - form PTO-892) has been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 3-6 and 9-17, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups I-III and election of species requirement, as set forth in the Office action mailed on October 5, 2020, is hereby withdrawn and claims 3-6 and 9-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 and 9-18 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses a PHA synthase having 100% sequence identity to the PHA synthase SEQ ID NO:1 (Fukui - cited previously on form PTO-892), the Examiner has found no teaching or suggestion in the prior art directed to mutant PHA synthase having at least 90% sequence identity to SEQ ID NO:1 and having the amino acid substitutions recited in claim 1.   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652